DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement(s) filed on November 9, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.
	Regarding Applicant’s remarks as they pertain to the combination of Hoogland and Uchida, Examiner fails to fully understand Applicant’s position.  It appears Applicant is applying a piecemeal analysis, for example “the Office Action does not indicate a corresponding value of conditional expression (1) for Uchida”, however Hoogland is cited for this feature, not Uchida.  In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant remarks “[n]either Hoogland nor Uchida disclosed an objective optical system for an endoscope which has both the feature of ‘a stop that is provided between the intermediate image and the imaging plane’ and a feature of satisfying conditional expression (1)” which is piecemeal analysis.  The rejection is based on the combination of Hoogland and Uchida, and thus it is the combination that teaches all the limitations.  In other words, as outlined in the Office Action, it is the combination of Hoogland and Uchida that teaches the claimed limitations.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the wide-angle values of 119 to 169 degrees) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant’s remarks that “[t]he combination of the lens systems and conditional requirements of Hoogland with Uchida would fundamentally alter the principle of operation of each respective reference”, however Applicant has provided no evidence of such alteration of operation.  Which fundamental principle is this?  Would Hoogland fail to be an objective? No.  Would Hoogland fail to image via the objective? No. 
int) positioned between the intermediate image (Im) and image plane (IM at 8,10), Hoogland does not clarify if such pupils are physical stops - i.e. the interpretation of “stop” as is consistent with Applicant’s specification.  Hoogland makes no statements about whether a physical stop may or may not exist at such locations.  Additionally, the rays which propagate through Pint of Hoogland are the effective light rays which are the same light rays Uchida wishes to preserve.  In other words, Uchida would not at all fundamentally change the principle of operation of Hoogland since such a stop (flare aperture) allows for shielding of light to suppress ghosting (Uchida para. [0232], [0233]).

    PNG
    media_image1.png
    251
    847
    media_image1.png
    Greyscale

	While Applicant remarks that “Uchida is not sufficiently applicable to Hoogland”, Examiner respectfully disagrees.  Both Uchida and Hoogland are objectives for endoscopes and thus Applicant has failed to provide any factual basis for such an assertion.  Examiner agrees that Uchida is directed to a stereoscopic endoscope objective, however the placement of the stop between the intermediate image and image plane is not dependent upon the stereo-imaging.  Uchida makes this clear by 

    PNG
    media_image2.png
    500
    862
    media_image2.png
    Greyscale

	In response to Applicant’s remarks that “the Examiner’s motivation to combine Uchida with Hoogland has no basis”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine comes directly from Uchida which explicitly states such a location of a stop eliminates ghosting (Uchida para. [0232], [0233]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Altman et al. (US 3,825,315 - Altman).
	Examiner’s note: the preamble of “an objective optical system for an endoscope” is directed to the intended use and thus the use has not been given patentable weight for the purposes of the USC 102 rejection.
	As to claim 1, Altman teaches an objective optical system for an endoscope that forms an intermediate image at a position conjugate to an object surface and for the intermediate image on an image plane again (Altman Fig. 1 - intermediate image (I-1) at conjugate of object (not shown) formed on image plane (I-2); col. 4:6-23), comprising a stop that is provided between the intermediate image and the imaging plane (Altman Fig. 1 - stop (S) is between (I-1) and (I-2)), and satisfying |FS/f| < 0. 75 (Altman Fig. 1 - P, A; col. 4:30-35; col. 9:1-8 - here FS = 0 since entrance pupil is at the lens surface of the lens closest to the object side, thus |FS/f| = 0).
claim 6, Altman teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Altman further teaches 0 ≤ |FS/f| < 0.5 (Altman Fig. 1 - P, A; col. 4:30-35; col. 9:1-8 - here FS = 0 since entrance pupil is at the lens surface of the lens closest to the object side, thus |FS/f| = 0).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Altman (cited above) in view of Bonnell et al. (US 5,833,596 - Bonnell).
	Examiner’s note: the preamble of “an objective optical system for an endoscope” has been given patentable weight for the purposes of the USC 103 rejection.
	As to claim 1, Altman teaches an objective optical system that forms an intermediate image at a position conjugate to an object surface and for the intermediate image on an image plane again (Altman Fig. 1 - intermediate image (I-1) at conjugate (image of) of object (not shown) formed on final image plane (I-2); col. 4:6-23), comprising a stop that is provided between the intermediate image and the imaging plane (Altman Fig. 1 - stop (S) is between (I-1) and (I-2)), and satisfying |FS/f| < 0. 75 (Altman Fig. 1 - P, A; col. 4:30-35; col. 9:1-8 - here FS = 0 since entrance pupil is at the lens surface of the lens closest to the object side, thus |FS/f| = 0).
	Altman does not specify the objective is used for an endoscope, specifically Altman is an infrared (IR) objective.  In the same field of endeavor Bonnell teaches using IR objectives for an endoscope (Bonnell - Abstract).  It would have been obvious 
	As to claim 5, Altman in view of Bonnell teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bonnell further teaches a plane-parallel plate that is provided to be closer to the object than the lens surface to the object (Bonnell Fig. 14 - 204; col. 12:65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a plane-parallel plate that is provided to be closer to the object than the lens surface to the object since, as taught by Bonnell, such windows are well known in the art for the purpose of protecting the elements of the endoscope (Bonnell col. 12:65-67).
	As to claim 6, Altman in view of Bonnell teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Altman further teaches 0 ≤ |FS/f| < 0.5 (Altman Fig. 1 - P, A; col. 4:30-35; col. 9:1-8 - here FS = 0 since entrance pupil is at the lens surface of the lens closest to the object side, thus |FS/f| = 0).	
	As to claim 10, Altman in view of Bonnell teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Bonnell further teaches an endoscope (Bonnell Fig. 2).




Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogland (US 7,230,756; of record) in view of Uchida (US 2019/0200847; of record).
	As to claim 1, Hoogland teaches an objective optical system for an endoscope that forms an intermediate image at a position conjugate to an object surface and forms the intermediate image on an imaging plane again (Hoogland Fig. 2 - intermediate image at Im (down arrow) conjugate to object Obj; image formed again on imaging plane (8); Fig. 7 - intermediate image at Im (down arrow) conjugate to object Obj; image formed again on imaging plane 10)), and satisfying |FS/f| < 0.75 (Hoogland Table 2 - FS = 0.60; f = -5.543; Table 7 - FS = 1.90; f = -5.301).  While Hoogland shows a pupil provided between the intermediate image and the imaging plane (Hoogland Fig. 2 - Pint between IM (down arrow) and Im (up arrow); Hoogland Fig. 7 - Pint IM (down arrow) and Im (up arrow)), Hoogland doesn’t specify it is a stop between the intermediate image (Im) and the imaging plane (8, 10).  
	In the same field of endeavor Uchida teaches providing a stop between an intermediate image and imaging plane for endoscope objectives (Uchida para. [0232], [0233]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a stop between the intermediate image and the imaging plane since, as taught by Uchida, such stops allow for suppressing ghosting (Uchida para. [0233]).
	As to claim 2, Hoogland in view of Uchida teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoogland further teaches satisfying -2 < βR < -0.8 (Hoogland Table 7 - M-total = MAGN = 1.000 = magnification of Obj. to image plane (10); M1 = magnification of Obj. to intermediate image (Im) which as calculated ≈ -1.05; βR = magnification of intermediate image (Im) to image plane (10): βR = M-total/M1 = 1.000/-1.05 ≈ -0.95).
	As to claim 5, Hoogland in view of Uchida teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoogland further teaches a plane-parallel plate that is provided closer to the object than the lens surface closest to the object (Hoogland Fig. 5 - 2; col. 4:46-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a plane-parallel plate since such an element (e.g. cube prism) allows for off-axis viewing (Hoogland col. 4:46-56). 
	As to claim 6, Hoogland in view of Uchida teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoogland further teaches satisfying 0 ≤ |FS/f| < 0.5 (Hoogland Table 2 - FS = 0.60; f = -5.543).
	As to claim 7, Hoogland in view of Uchida teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoogland further teaches satisfying -1.5 < βR < -0.9 (Hoogland Table 7 - M-total = MAGN = 1.000 = magnification of Obj. to image plane (10); M1 = magnification of Obj. to intermediate image (Im) which as calculated ≈ -1.05; βR = magnification of intermediate image (Im) to image plane (10): βR = M-total/M1 = 1.000/-1.05 ≈ -0.95)
	As to claim 10, Hoogland in view of Uchida teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoogland further teaches an endoscope (Hoogland col. 1:20-23).
 	
Allowable Subject Matter
Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 3 and 8 although the prior art teaches the endoscope objective as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 3, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including providing the intermediate image as claim, and satisfying both condition (1) and condition (3), including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.
	As to claims 4 and 9 although the prior art teaches the endoscope objective as detailed above with respect to claim 1, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 4, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including providing the intermediate image as claim, and satisfying both condition (1) and condition (4), including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 8, 2021